— Action to enjoin the maintenance of an artificial embankment which has caused water from a stream to overflow the land of plaintiff, and for other relief. Defendants interposed counterclaims to enjoin plaintiff from diverting the watercourse, and for other relief. The appeal is from a judgment entered in favor of plaintiff, and dismissing the counterclaims, after trial before an Official Referee to whom the action had been referred for hearing and determination. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.